Case: 1:17-cv-00783-WOB-KLL Doc #: 79 Filed: 02/02/21 Page: 1 of 2 PAGEID #: 405




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 S&S HOLDCO, INC.,                              :       Case No. 1:17-cv-00783
                                                :
                                Plaintiff,      :       Judge William O. Bertelsman
                                                :       Magistrate Judge Karen Litkovitz
 v.                                             :
                                                :
 THREE RIVERS PROVIDER                          :       NOTICE OF SUBSTITUTION OF
 NETWORK, INC.,                                 :       COUNSEL FOR S&S HEALTHCARE
                                                :       STRATEGIES, LTD.
                               Defendant.       :
                                                :

       Please take notice that Peter A. Saba, Esq., Jeffrey M. Nye, Esq. and Joshua M. Smith,

Esq. of Stagnaro, Saba & Patterson Co., L.P.A., 2623 Erie Avenue, Cincinnati, Ohio, 45208, are

hereby substituted as counsel for S&S Healthcare Strategies, Ltd., in the above captioned action,

in place of Kevin Stine, Esq. and Marcia Boyd, Esq., of BAKER, DONELSON, BEARMAN,

CALDWELL & BERKOWITZ, PC, with respect to service of any discovery requests, notices or

motions as set forth in the Order of Substitution (doc. 34).

       No further notices or pleadings are required to be served or shall be served upon Kevin

Stine, Esq. and Marcia Boyd, Esq.

                                              Respectfully submitted,

                                              /s/ Peter A. Saba, Esq.
                                              Peter A. Saba (0055535)
                                              Jeffrey M. Nye (0082247)
                                              Joshua M. Smith (0092360)
                                              Stagnaro, Saba & Patterson Co., L.P.A.
                                              2623 Erie Avenue
                                              Cincinnati, Ohio 45208
                                              (513) 533-6714
                                              (513) 533-6711
                                              pas@sspfirm.com
                                              Attorneys for Plaintiff




                                                    1
Case: 1:17-cv-00783-WOB-KLL Doc #: 79 Filed: 02/02/21 Page: 2 of 2 PAGEID #: 406




                                 CERTIFICATE OF SERVICE

       I certify that the foregoing was served on all counsel of record on the date of filing
through the court’s CM/ECF system.


                                              /s/ Peter A. Saba
                                              Peter A. Saba (0055535)




                                                 2
